DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 02/05/2021, have been received and made of record. In response to the most recent Office Action, dated 10/07/2020, claims 1-19 have been amended, claim 20 has been cancelled and claim 21 has been added.
The title change presented by the applicant in the response filed on 02/05/2021 has been accepted. 

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein a concurrent combination of the first voltage with the third voltage results in a high voltage control during the power conversion process; and to select a second control mode of the power conversion process when the power conversion setting indicates that the maximum voltage rating of the motor is less than the predetermined threshold value, wherein during the second control mode of the power conversion process the power conversion circuitry is prohibited from performing the high voltage control regardless of the voltage command. Claims 2-10 depend upon claim 1.  

Regarding claim 11, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein combination of the first voltage and the third voltage results in a high voltage control during the power conversion process; and selecting a second control mode of the power conversion process when the power conversion setting indicates that the maximum voltage rating of the motor is less than the predetermined threshold value, wherein during the second control mode of the power conversion process the power conversion circuitry is prohibited from performing the high voltage control regardless of the voltage command. Claims 12-18 depend upon claim 11. 

Regarding claim 19, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests selecting a second control mode of the power conversion process when the power conversion setting indicates that the maximum voltage rating of the motor is less than the predetermined threshold value, wherein during the second control mode of the power conversion process the power conversion circuitry is prohibited from performing the high voltage control regardless of the voltage command. Claim 21 is dependent upon claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishibata (US 2019/0157969) teaches a control circuit for a power converter. 
Kato (US 9362840) teaches a power conversion device with 3 level power conversion based on current and voltage control. 
Mori (US 2018/0006547) teaches a power conversion device for a motor with control through voltage command values. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839